Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on Aug. 3, 2022. Claims 1-14, 18, 20-21, 63, 67 and 72 are pending. Claims 63, 67 and 72 are withdrawn. Claims 1-14, 18 and 20-21 are currently examined for elected species (1) SEQ ID NOs: 40-43, 44-50, and (2) nucleic acid encoding the peptide(s). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

(Previous Rejection – Withdrawn) Claims 1-14, 18 and 20-21 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
This rejection is withdrawn in view of the amendment filed on Aug. 3, 2022.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

(Previous Rejection – Maintained) Claim 2 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Applicant argues that the specification provides that “highly expressed and essential genes will produce the most stable amount of FSs” and that FS peptides longer “than 7 aa” would be long enough to “be immunogenic”. Applicant argues that the specification further provides support for methods of treating cancer by administering FS peptides a) “longer than 7 aa” b) resulting from a MS (microsatellite) indel during transcription of c) an “essential gene, an oncogene and/or a highly expressed gene”, and it provides powerful experimental support for these methods by illustrating an example where 23 peptides within this genus were tested in the mouse tumor models and all protected immunized mice, representing a high probability, and that the data support the unexpected and surprising finding that all MS FS of the type described will be effective as cancer vaccines. Applicant argues that SEQ ID Nos: 40-43 and 45-50 fall within the genus of the FS with the characteristics a) to c) and supported by the present specification as useful in treating cancer.
Applicant’s arguments are not persuasive. Even though the specification teaches that FS peptides a) “longer than 7 aa” b) resulting from a MS (microsatellite) indel during transcription of c) an “essential gene, an oncogene and/or a highly expressed gene”, it does not provide evidence if all of the 6554 FS peptides of claim 2 satisfy these a) to c) requirements. Moreover, there is no indication in the specification that all of the 6554 FS peptides of claim 2 are associated with cancers. As to Applicant’s argument that all of the 23 FS peptides tested in the study of the invention protected immunized mice, Applicant does not provide information if the 23 tested FS peptides were randomly selected from the 6554 FS peptides recited in claim 2. In other words, these peptides may have been selected based on their known association with cancers (while the specification teaches that the 6554 FS peptides were mostly identified by computer algorisms without indicating cancer association). Therefore, based on teachings of the specification or knowledge in the field, there is no evidence that all FS peptides recited in claim 2 are functional in treating cancers.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(Previous Rejection – Maintained) Claims 1, 3-12, 18 and 20-21 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doeberitz et al. (US 2004/0265803 A1, published Dec. 30, 2004).
(Previous Rejection – Maintained) Claims 1, 3-14, 18 and 20-21 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Von Knebel-Doeberitz et al. (US 2005/0239070 A1, published on Oct. 27, 2005).
(Previous Rejection - Maintained) Claims 1-14, 18 and 20-21 remain rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rooney et al. (US 2019/0307868 A1, published on Oct. 10, 2019; PCT filed March 31, 2017).

Applicant argues that the amended claim 1 recites “wherein at least one peptide is encoded by an mRNA variant”, which mRNA variant “result[s] from a mis-splicing or a transcription indel”, while the cited references specify genetic mutations that occur on the DNA level. 
Applicant argues that the genes of Doeberitz are identified by sequencing the DNA of an MSI+ tumor cell, and could not possibly disclose mRNA variants resulting from a mis-splicing or a transcription indel. Applicant argues that Von Knebel-Doeberitz discloses frameshift polypeptides that arise by a mutation within a coding microsatellite sequence of a gene or a frameshift mutations due to DNA polymerase slippage, and that it does not disclose the claim as amended, particularly the limitation “wherein at least one peptide is encoded by an mRNA variant resulting from a mis-splicing or a transcription indel.” Applicant argues that Rooney teaches that the immunotherapeutic peptides result from "tumor-specific mutations," and "mutational events in ... genes"-which are necessarily DNA- level events. 
Applicant’s arguments are not persuasive. Neoantigens or neopeptides are peptides translated from the corresponding mRNAs which in turn are transcribed from the coding gene sequences on the DNA level. Therefore, mutations on the DNA level that lead to neopeptides/neoantigens disclosed in the cited references must be translated through mRNAs that are transcribed from DNA sequences comprising the mutations. These mRNAs are “variants” comprising the mutations equivalent to those on the DNA level.
Doeberitz and von Knebel-Doeberitz both teach that the mutations resulting in FS neopeptides can be insertions and/or deletions of one or several mononucleotides and/or dinucleotides. See e.g. [0012] of Doeberitz and [0029] of von Knebel-Doeberitz. These insertion/deletions can only be translated to peptide sequences via mRNAs.
 Rooney teaches that neoantigens may comprise amino acids encoded by a cryptic exon or exon of a splice variant. See e.g. [0008]. Rooney further teaches that tumor neoantigens, which arise as a result of genetic change (e.g., inversions, translocations, deletions, missense mutations, splice site mutations, etc.) within malignant cells, represent the most tumor-specific class of antigens. See e.g. [0161]. Since neoantigens are translated through mRNA transcripts, these teachings of Rooney imply that neoantigen of their invention can be encoded by an mRNA variant resulting from a mis-splicing or a transcription indel (e.g. being generated from a cryptic exon or exon of a splice variant).

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES, on (571) 272-0867, can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NIANXIANG ZOU/Primary Examiner, Art Unit 1648